UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1977


DESPINA NEUPH LUCAS,

                    Plaintiff - Appellant,

             v.

UNITED STATES OF AMERICA; HOUR-MAN, INC.; ALLIANT TECHNICAL;
HONEYWELL INTERNATIONAL, INC.; STATE OF ILINOIS; JOHN JOSEPH
MILAM; JOE PORTO,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Arenda L. Wright Allen, District Judge. (2:20-cv-00409-AWA-LRL)


Submitted: October 20, 2021                                 Decided: November 18, 2021


Before NIEMEYER, MOTZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Despina Neuph Lucas, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Despina Neuph Lucas appeals the district court’s order dismissing her complaint

without prejudice for improper venue. * We have reviewed the record and find no reversible

error. Regardless of whether the district court properly dismissed the complaint for

improper venue sua sponte, we may affirm on any ground supported by the record. See

Kerr v. Marshall Univ. Bd. of Governors, 824 F.3d 62, 75 n.13 (4th Cir. 2016). Our review

reveals that the district court lacked subject matter jurisdiction over the complaint because

there was not complete diversity of citizenship of the parties and, therefore, that the

complaint was subject to dismissal under Fed. R. Civ. P. 12(h)(3). Arbaugh v. Y&H Corp.,

546 U.S. 500, 506, 514 (2006) (explaining that, under Rule 12(h)(3), the court must dismiss

an action when it concludes it lacks subject matter jurisdiction); see Navy Fed. Credit

Union v. LTD Fin. Servs., LP, 972 F.3d 344, 356, 361 n.14 (4th Cir. 2020) (concluding

that, under 28 U.S.C. § 1332(c)(1), corporations are dual citizens of their state of

incorporation and the state in which they have their principal place of business). Moreover,

any applicable statute of limitations expired long before this action was filed. Accordingly,

we affirm. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED



*
 We conclude that the district court’s order dismissing the complaint without prejudice is
an appealable final order. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 611-12 (4th Cir.
2020), cert. denied, 141 S. Ct. 1376 (2021).
                                             2